Citation Nr: 0726433	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from September 1944 until 
November 1946.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In August 2004, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

The case was previously before the Board in January 2006 when 
it was remanded to afford the veteran a Travel Board hearing.  
The veteran failed to appear for a Travel Board hearing 
scheduled in June 2007.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran seeks service connection for residuals of 
prostate cancer.  He essentially contends that while serving 
in Japan, in 1945 and 1946, in the vicinity of Nagasaki, he 
was exposed to ionizing radiation, and that such exposure led 
to his prostate cancer.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

VA must provide special assistance to a veteran claiming 
entitlement to service connection for a disability due to 
ionizing radiation exposure.  See Hilkert v. West, 11 Vet. 
App. 284 (1998).  In all claims in which it is established 
that a radiogenic disease first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. § 
3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  For 
purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, that 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  

The Board further notes that 38 C.F.R. § 3.311 provides that 
dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).

The veteran has been clinically diagnosed with prostate 
cancer, well over five years after any exposure to ionizing 
radiation in service, and had a radical prostatectomy in 
1993.  As noted above, the veteran claims that his prostate 
cancer is due to in-service exposure to ionizing radiation.  
The veteran also contends that he could walk to Nagasaki from 
his campsite on the island of Kyushu.  (See August 2004 RO 
hearing transcript at page 4.)

The record confirms that the veteran served in Japan from 
October 1945 to September 1946.  See Separation Qualification 
Record and Service Personnel Records (Foreign Service Insert 
and Remarks Administrative Insert).  However, the National 
Personnel records Center reported in October 2003 that there 
was no DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, for the veteran.  Moreover, the veteran's 
service personnel records establish that while the veteran 
had service in Japan including from October 1945 to September 
1946, he was located at Matsuyama, Shikoku and Okayama, 
Honshu.  The Board also acknowledges that the record does not 
confirm that the veteran was in Nagasaki.  See July 2005 
response from the National Personnel Records Center.  
However, the provisions of 38 C.F.R. § 3.311 require that a 
radiation dose assessment be made.    

In this case, it does not appear that the radiation dose data 
development outlined in 38 C.F.R. § 3.311 has been 
accomplished.  See Earle v. Brown, 6 Vet. App. 558 (1994).  
The Board finds that the duty to assist includes obtaining a 
dose estimate based on the veteran's confirmed service in 
Japan.  See 38 C.F.R. § 3.311(a)(4)(i).

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of claims, to include the initial 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for residuals prostate cancer, 
to include as due to exposure to ionizing 
radiation, which includes an explanation 
of the information and evidence needed to 
establish a disability rating and 
effective date in the event of award of 
the benefit sought, per Dingess/Hartman.

2.  Contact the Department of the Defense 
and request a radiation dose estimate for 
the veteran's unit while stationed in 
Matsuyama, Shikoku, Japan and Okayama, 
Honshu, Japan (as indicated in the 
service personnel records), during the 
period from October 1945 to September 
1946, pursuant to 38 C.F.R. § 3.311.  
This assessment should be prepared under 
the Defense Threat Reduction Agency 
revised methodology, effective May 8, 
2003.  If the Department of the Defense 
is not able to provide the dose estimate, 
then forward all service personnel 
records as to the veteran's service in 
Japan to the Under Secretary for Health 
and request preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  

3.  Thereafter, the claim should be 
reviewed by the Under Secretary for 
Benefits, to include an advisory medical 
opinion from the Under Secretary of 
Health, as warranted, as to whether it is 
at least as likely as not that the 
veteran's prostate cancer resulted from 
exposure to ionizing radiation in service 
in Japan.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

